Per curiam.
In Case No. S95Y0052, the State Bar filed a Notice of Discipline *50seeking disbarment of Phillips after the Investigative Panel of the State Disciplinary Board found that Phillips had violated Standards 4 (engaging in professional conduct involving dishonesty, fraud, etc.), 22 and 23 (failing to follow the requirements regarding withdrawal from employment), 44 (abandoning a client), 45 (knowingly engaging in illegal conduct or conduct contrary to a disciplinary rule), 61, 63 and 65 (failing to account for money received in trust on behalf of a client), and 68 (failing to respond to disciplinary authorities). The Notice of Discipline was based upon evidence that Phillips, after repeated demands by his client, Willie R. Moore, never forwarded the proceeds of an insurance settlement collected on behalf of the client, and subsequently failed to respond to disciplinary authorities regarding the matter.
In Case No. S95Y0056, the State Bar of Georgia filed a formal complaint against Phillips, alleging that he violated the same standards as those cited in Case No. S95Y0052. The formal complaint was based upon a grievance filed by Vivian Lee, who contended that after she hired Phillips to represent her in a personal injury action, he failed to account for the settlement monies forwarded to him. Phillips failed to timely respond to the formal complaint, but filed a motion for continuance and extension of time to file an answer. The State Bar responded by filing a motion for default which the special master granted. The special master then recommended that Phillips be suspended from the practice of law for a period of two years. The review panel agrees, and requests this Court to suspend Phillips accordingly.
After considering the record in these cases and Phillips’ prior disciplinary actions,1 we hereby order that Robert B. Phillips is disbarred from the practice of law in Georgia and may not be reinstated unless he complies with the reinstatement procedures detailed in Bar Rule 4-301 et seq. and refunds Willie R. Moore the sum of $13,000 and Vivian Lee the sum of $750 minus any documented medical bills or monies paid on her behalf. Phillips is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

Disbarred.


All the Justices concur.

*51Decided February 20, 1995.
William P. Smith III, General Counsel State Bar, Steven J. Kaczkowski, Assistant General Counsel State Bar, for State Bar of Georgia.

 This Court previously ordered that Robert B. Phillips receive a public reprimand for violating Standards 22 (failing to follow requirements regarding withdrawal), 44 (abandoning a client’s matter) and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d) in two separate disciplinary actions. This Court also previously suspended Phillips for failing to respond to disciplinary authorities in two actions presently pending before the State Bar of Georgia.